The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the Applicant’s communication filed on filed July 27, 2022. In virtue of this communication, claims 1-17 and 19-20 are currently patentable. 

Allowable Subject Matter
Claims 1-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Yamanouchi et al. (US 20130023341 A1) in view of Dearman (US 20130234925 A1) discloses discloses angular velocity information detected by the angular velocity sensor in the stick controller 4 is input to the control unit 201 via the signal receiving unit 208 at a prescribed period. This period (e.g., 12 milliseconds) is much shorter than the frame period at which the render processing unit 202 performs render processing. Given a frame rate of N frames/seconds, the frame period is 1/N seconds, or normally 1/20 seconds. The detection period of angular velocity information is 12 milliseconds, for example. The control unit 201 calculates rotation angles by performing an integration operation every time angular velocity information is input from the stick controller 4. These rotation angles are the accumulated values of the amounts of change in the respective angles around the axes of the UVW coordinate system of the reference posture of the stick controller 4. The control unit 201 transfers the calculated rotation angle to an object, position calculation unit 204 as posture information. However, the prior art of record fails to anticipate or render the claimed limitations detailed in independent claims singly or in combination as obvious, specifically the amended claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/NELSON M ROSARIO/Primary Examiner, Art Unit 2624